State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 12, 2017                   D-1-17
___________________________________

In the Matter of ALI
   EBRAHIMZADEH, a Suspended                MEMORANDUM AND ORDER
   Attorney.                                      ON MOTION

(Attorney Registration No. 5184148)
___________________________________


Calendar Date:   December 27, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch, Devine and Aarons, JJ.

                             __________


      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany (Alison M. Coan of counsel), for
Attorney Grievance Committee for the Third Judicial Department.

     Ali Ebrahimzadeh, Oakland, California, pro se.

                             __________


Per Curiam.

      Ali Ebrahimzadeh was admitted to the practice of law by
this Court in 2013. He was previously admitted to practice in
2007 in California, where he maintains an office for the practice
of law.

      Pursuant to a December 2015 order of the Supreme Court of
California, Ebrahimzadeh was suspended from the practice of law
in that state for two years, with all but the first six months
stayed, based upon stipulated facts wherein he admitted charging
an illegal and/or unconscionable fee to a criminal client with
diminished capacity in violation of California Rules of
Professional Conduct, Rule 4-200 (A). Upon the motion of the
Attorney Grievance Committee for the Third Judicial Department
(hereinafter AGC), this Court thereafter suspended Ebrahimzadeh
from practice for six months due to the discipline imposed upon
                              -2-                D-1-17

him in California (140 AD3d 1466 [2016]). Ebrahimzadeh now moves
for reinstatement by motion marked returnable December 27, 2016
(see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR]
§ 1240.16 [d]). The AGC advises that it does not oppose
Ebrahimzadeh's motion for reinstatement.

      Our examination of the materials submitted upon the
reinstatement application indicates that Ebrahimzadeh has made
all proper disclosures and has complied with the provisions of
the order of suspension, as well as this Court's rules regarding
the conduct of suspended attorneys (see Rules of App Div, 3d Dept
[22 NYCRR] former § 806.9; see also Uniform Rules for Attorney
Disciplinary Matters [22 NYCRR] § 1240.15). Further, we are
satisfied that Ebrahimzadeh has complied with the requirements of
the applicable rules regarding reinstatement of attorneys who
have been suspended for six months or less (see Rules of App Div,
3d Dept [22 NYCRR] former § 806.12 [b]; see also Uniform Rules
for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [b]), that
he possesses the character and general fitness to resume the
practice of law in this state, and that his reinstatement would
be in the public interest.

      Accordingly, the application is granted and Ebrahimzadeh is
reinstated to the practice of law, effective immediately.

      McCarthy, J.P., Egan Jr., Lynch, Devine and Aarons, JJ.,
concur.



      ORDERED that the application for reinstatement by Ali
Ebrahimzadeh is granted; and it is further
                              -3-                  D-1-17
      ORDERED that Ali Ebrahimzadeh is reinstated as an attorney
and counselor-at-law in the State of New York, effective
immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court